FILED
                              NOT FOR PUBLICATION                            SEP 14 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RANJIT SINGH,                                     No. 10-71928

               Petitioner,                        Agency No. A097-591-834

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ranjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538

F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over three years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v.

Holder, 597 F.3d 983, 987-90 (9th Cir. 2010); Toufighi, 538 F.3d at 996-97

(underlying adverse credibility determination rendered evidence of changed

circumstances immaterial).

      Singh’s contention that the BIA did not consider evidence fails, because he

has not overcome the presumption that the BIA reviewed the record. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). Singh’s contention that

the BIA failed to adequately explain its decision also fails. See Najmabadi, 597

F.3d at 990 (“[t]he [BIA] does not have to write an exegesis on every contention.”)

(internal quotes omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71928